It is questionable if the appellant's brief sufficiently complies with Supreme Court Rule 10 so as to warrant the consideration of this appeal. We find, however, that there was no objection or exceptions to the rulings referred to in the assignments of error, save the general conclusion or judgment of the court who tried the case without a jury. As to this sole exception, there is no argument in appellant's brief pointing out why the conclusion or judgment was erroneous.
The judgment of the circuit court is accordingly affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.